MEMORANDUM **
Andy Atighi appeals pro se from the tax court’s order granting the Commissioner’s motion for entry of decision and upholding a federal income tax deficiency for 2002. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review for an abuse of discretion. Doi v. Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir.2002). We affirm.
*691The tax court did not abuse its discretion because the record confirms that, prior to trial, the parties settled Atighi’s action challenging the deficiency determination, and Atighi paid the assessed deficiency. See Callie v. Near, 829 F.2d 888, 890 (9th Cir.1987) (explaining that tax court has equitable power to enforce summarily an agreement to settle a case pending before it).
Atighi’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.